

Exhibit 10.8



INCREASE AGREEMENT
This Increase Agreement (this “Agreement”), dated as of August 13, 2015 (the
“Increase Effective Date”), is by and among NSA OP, LP and certain of its
Subsidiaries party to the Credit Agreement referred to below (collectively, the
“Borrowers”), NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate
investment trust (the “REIT”), NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a
Delaware limited liability company (the “REIT Parent” and, together with the
REIT, collectively, the “Guarantors”), the lender parties signatory hereto
(each, an “Expansion Lender” and collectively the “Expansion Lenders”) and
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”) for the Lenders (as hereinafter defined). All capitalized terms used
herein without definitions shall have the meanings given such terms in the
Credit Agreement (as hereinafter defined).
WHEREAS, the Credit Agreement, dated as of April 1, 2014 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), is by and among the Borrowers, the Guarantors, the Administrative
Agent and the financial institutions which are or become a party thereto as
lenders (each a “Lender” and, collectively, the “Lenders”);
WHEREAS, Section 2.16 of the Credit Agreement provides that the Borrowers may
request, upon notice to the Administrative Agent and satisfaction of the
conditions set forth in Section 2.16(b) (the “Increase Conditions”), that the
Revolving Commitments and/or term loans made under the Credit Agreement be
increased by an aggregate amount of up to $332,500,000;
WHEREAS, on July 21, 2014, the Borrowers requested and the Lenders agreed to an
increase in the Revolving Commitments and term loans made under the Credit
Agreement by an aggregate amount equal to $57,500,000, with such Increase being
allocated $37,942,176.86 to the Revolving Commitments and $19,557,823.14 to the
Term Loan, so that after giving effect to the Increase, the aggregate Revolving
Commitments equaled $280,442,176.87 and the aggregate Term Loan equaled
$144,557,823.13;
WHEREAS, the Borrowers have requested that the Revolving Commitments and term
loans made under the Credit Agreement be further increased by an aggregate
amount equal to $125,000,000.00 (the “Increase”), with such Increase being
allocated $69,557,823.13 to the Revolving Commitments and $55,442,176.87 to the
Term Loan, so that after giving effect to the Increase, the aggregate Revolving
Commitments will equal $350,000,000.00 and the aggregate Term Loan will equal
$200,000,000.00. The increase to the Term Loan will constitute an Incremental
Term Loan under the Credit Agreement;
WHEREAS, each Expansion Lender has agreed to fund that portion of the Increase
in the amounts and types of Loans set forth beside such Expansion Lender’s name
on Annex 1 attached hereto.    
WHEREAS, an updated Schedule 2, after giving effect to the Increase, is attached
hereto as Annex 2; and

1



--------------------------------------------------------------------------------








WHEREAS, the Administrative Agent is willing to give effect to the Increase
provided that the Borrowers, the Administrative Agent and the Expansion Lenders
enter into this Agreement;
NOW THEREFORE, the parties hereto hereby agree as follows:
1.Funding of Increase. Pursuant to Section 2.16 of the Credit Agreement, each
Expansion Lender hereby agrees to fund, and make one or more loans in
immediately available funds to the Borrowers on the Increase Effective Date in
each case in an aggregate principal amount equal to that portion of the Increase
in the applicable type of Loan in the amount set forth beside such Expansion
Lender’s name on Annex 1 attached hereto (less the amount of Revolving
Commitments and Term Loan being reallocated to such Expansion Lender on the date
hereof, as applicable), with each Lender (including each Expansion Lender)
having the resulting Revolving Commitment Amount, Revolving Commitment
Percentage, Term Loan Commitment Amount (it being acknowledged that each Term
Loan Commitment terminates upon the funding of the applicable Term Loan) and
Term Loan Percentage set forth on the new Schedule 1.1 attached as Annex 2
hereto. Each Expansion Lender will enter into an Augmenting Lender Agreement in
substantially the form attached to the Credit Agreement as Exhibit K in
connection with the Increase (each an “Augmenting Lender Agreement”).
2.    Amendment of Schedule 1.1. Schedule 1.1 to the Credit Agreement is hereby
amended to reflect the Lenders’ adjusted commitments and the increase in the
Revolving Commitments and the Term Loan, as set forth on Annex 2 attached
hereto, after giving effect to the Increase and to certain reallocations of the
Term Loan and Revolving Commitments.
3.    Affirmation and Acknowledgment. Subject to the terms of the Loan
Documents, the Borrowers hereby ratify and confirm all of their Obligations to
the Lenders, including, without limitation, the Loans, the Notes and the other
Loan Documents, and the Borrowers hereby affirm their absolute and unconditional
promise to pay to the Lenders all Obligations under (and as defined in) the
Credit Agreement, both before and after giving effect to this Agreement. The
Guarantors hereby consent to the transactions contemplated by this Agreement and
acknowledge and agree that the guaranties made by them contained in the Guaranty
are, and shall remain, in full force and effect after giving effect to this
Agreement.
4.    Representations and Warranties. Each of the Borrowers and Guarantors
hereby jointly and severally represents and warrants to the Lenders as follows:
(a)    The execution, delivery and performance of this Agreement by each
Borrower and Guarantor (i) are within the authority of such Loan Party, (ii)
have been duly authorized by all necessary proceedings on the part of such Loan
Party and any general partner thereof, (iii) do not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which such Loan Party is subject or any judgment, order, writ, injunction,
license or permit applicable to such Loan Party, (iv) do not conflict with any
provision of the organizational documents of such Loan Party or any general
partner or manager thereof, and (v) do not contravene any provisions of, or
constitute Default or Event of Default under the Credit Agreement or a failure
to comply with any term, condition or provision of, any other agreement,

2



--------------------------------------------------------------------------------








instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to such Loan Party or any of such Loan Party’s properties or in
the creation of any mortgage, pledge, security interest, lien, encumbrance or
charge upon any of the properties or assets of such Loan Party.
(b)    This Agreement (including the Increase) and the Credit Agreement and
other Loan Documents constitute legal, valid and binding obligations of each
Loan Party, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, and other similar laws affecting
the rights of creditors generally and the availability of equitable remedies for
the enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.
(c)    Other than approvals or consents which have been obtained (written copies
of which have been furnished to the Administrative Agent), the execution,
delivery and performance by the Borrowers and Guarantors of this Agreement
(including the Increase), and the transactions contemplated hereby, do not
require any approval or consent of, or filing with, any third party or any
governmental agency or authority.
(d)    The representations and warranties made or deemed made by each Loan Party
in the Loan Documents to which it is a party shall be true and correct in all
material respects (or in all respects to the extent that such representations
and warranties are already subject to concepts of materiality) on and as of the
Increase Effective Date with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date). For purposes of this clause (d), the representations
and warranties contained in Section 7.11 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Article IX of the
Credit Agreement.
(e)    Both before and immediately after giving effect to this Agreement
(including the Increase) and the transactions contemplated hereby, no Default or
Event of Default under (and as defined in) the Credit Agreement has occurred and
is continuing.
5.    Conditions Precedent. This Agreement shall be deemed to be effective as of
the Increase Effective Date, subject to the execution and delivery of the
following documents, each in form and substance satisfactory to the
Administrative Agent:
(a)    this Agreement executed and delivered by each Borrower, each Guarantor,
the Administrative Agent, and the Expansion Lenders;
(b)    one or more Notes substantially in the form of Exhibits H and I to the
Credit Agreement issued in favor of each of the Expansion Lenders reflecting
their respective Revolving Commitments and Term Loans (the “New Notes”);
(c)    a certificate dated as of the date hereof signed by a duly authorized
officer of each Borrower and Guarantor (i) certifying and attaching the
resolutions adopted by each Borrower

3



--------------------------------------------------------------------------------








and Guarantor’s board of directors or trustees (or other appropriate governing
body or Persons) authorizing the transactions described herein and evidencing
the due authorization, execution and delivery of this Agreement, the New Notes
and each of the other Loan Documents to which such Loan Party is a party
executed in connection with the Increase, (ii) certifying that the
organizational documents of each Borrower and Guarantor have not been amended,
modified or rescinded since they were last furnished in writing to the
Administrative Agent, and remain in full force and effect as of the date hereof,
(iii) certifying that each Borrower and Guarantor is duly formed, validly
existing and in good standing under the laws of such entity’s organization, and
that there is no pending or to such officer’s knowledge, threatened proceeding
for dissolution, liquidation or other similar matter with respect to any
Borrower or Guarantor, (iv) certifying that, before and immediately after giving
effect to the Increase and this Agreement, (A) the representations and
warranties contained in Section 7 of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (or in all respects to
the extent that such representations and warranties are already subject to
concepts of materiality) on and as of the Increase Effective Date with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in such respects on and as of such earlier date) and except that for
purposes hereof, the representations and warranties contained in Section 7.11 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Article IX of the Credit Agreement, (B) that there has
been no material adverse change in the business, assets, operations, condition
(financial or otherwise) or properties of any of the Loan Parties since the date
of the financial statements most recently delivered to the Administrative Agent
pursuant to the Credit Agreement, and (C) no Default or Event of Default exists;
(d)    an Augmenting Lender Agreement executed and delivered by each Expansion
Lender;
(e)    favorable opinions of counsel to the Borrowers and Guarantors acceptable
to the Administrative Agent with respect to this Agreement and the Increase
reflected herein and the New Notes; provided, that the Administrative Agent may,
in its sole discretion, permit one or more such opinions to be delivered
promptly following the effectiveness of this Agreement; and
(f)    payment by the Borrowers in immediately available funds of the fees
agreed to in connection with the Increase.
6.    Miscellaneous Provisions.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.
(b)    This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. The
existence of this Agreement may be established by the introduction into

4



--------------------------------------------------------------------------------








evidence of counterparts that are separately signed, provided they are otherwise
identical in all material respects.
[Remainder of Page Intentionally Blank]



5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.


BORROWERS:


NSA OP, LP, as Borrower


BY: NATIONAL STORAGE AFFILIATES TRUST, its general partner




By:     /s/ Tamara D. Fischer
Name:     Tamara D. Fischer
Title:     Authorized Signatory






SECURCARE OKLAHOMA I, LLC
SECURCARE OKLAHOMA II, LLC
SECURCARE COLORADO III, LLC
SECURCARE PROPERTIES II, LLC
NSA-OPTIVEST ACQUISITION HOLDINGS, LLC
NSA NORTHWEST HOLDINGS II, LLC
SECURCARE PORTFOLIO HOLDINGS, LLC
AMERICAN MINI STORAGE-SAN ANTONIO, LLC
SECURCARE OF COLORADO SPRINGS #602 GP, LLC
BANKS STORAGE, LLC
ABC RV AND MINI STORAGE, L.L.C.
PORTLAND MINI STORAGE, LLC
HPRH STORAGE, LLC
BAUER NW STORAGE, LLC
S AND S STORAGE, LLC
FREEWAY SELF STORAGE, L.L.C.
ABERDEEN MINI STROAGE, L.L.C.
VANCOUVER MINI STROAGE, LLC
SALEM SELF STOR, LLC
BULLHEAD FREEDOM STORAGE, L.L.C.
SECURCARE OF COLORADO SPRINGS 602, LTD.
EAST BANK STORAGE, L.L.C.
NSA-C HOLDINGS, LLC
NSA-COLTON HOLDINGS, LLC
NSA-G HOLDINGS, LLC
NSA-GSC HOLDINGS, LLC
DAMASCUS MINI STROAGE LLC
SHERWOOD STORAGE, LLC
GRESHAM MINI & RV STORAGE, LLC
WILSONVILLE JUST STORE IT, LLC

Signature Page to Increase Agreement

--------------------------------------------------------------------------------








TUALATIN STORAGE, LLC
ICDC II, LLC
GAK, LLC
WCAL, LLC
STOREMORE SELF STORAGE - PECOS ROAD, LLC
SECURCARE MOVEIT MCALLEN, LLC
WASHINGTON MURRIETA II, LLC
HOOD RIVER MINI STORAGE, LLC
CANYON ROAD STORAGE, LLC
NSA GSC DR GP, LLC
WASHINGTON MURRIETA IV, LLC, each as a Subsidiary Borrower






By: /s/ Tamara D. Fischer
Name:    Tamara D. Fischer
Title:    Authorized Signatory



Signature Page to Increase Agreement

--------------------------------------------------------------------------------








GUARANTORS:




NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate investment trust




By:     /s/ Tamara D. Fischer
Name: Tamara D. Fischer    
Title:     CFO






NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a Delaware limited liability company






By:     /s/ Tamara D. Fischer
Name:     Tamara D. Fischer
Title:     CFO






GSC Irvine/Main LP, as Guarantor
By: NSA GSC DR GP, LLC, its General Partner




By:     /s/ Tamara D. Fischer
Name:     Tamara D. Fischer
Title:     Authorized Signatory



Signature Page to Increase Agreement

--------------------------------------------------------------------------------








 
EXPANSION LENDERS:




U.S. BANK NATIONAL ASSOCIATION, a national banking association






By:     /s/ James Payne
Name: James Payne
Title: Vice President





Signature Page to Increase Agreement

--------------------------------------------------------------------------------








ROYAL BANK OF CANADA, as a Lender






By /s/ Brian Gross
Name: Brian Gross
Title: Authorized Signatory





Signature Page to Increase Agreement

--------------------------------------------------------------------------------








REGIONS BANK






By: /s/ Paul E. Burgan
Name: Paul E. Burgan
Title: Vice President





Signature Page to Increase Agreement

--------------------------------------------------------------------------------








SUNTRUST BANK






By: /s/ Danny Stover
Name: Danny Stover
Title: Vice President

Signature Page to Increase Agreement

--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:




KEYBANK NATIONAL ASSOCIATION, as Administrative Agent






By: /s/ Michael P. Szuba
Name: Michael P. Szuba
Title: Vice Preseident





Signature Page to Increase Agreement

--------------------------------------------------------------------------------








Annex 1
Expansion Lenders1 


Expansion Lender
Revolving Commitment (Portion of Increase)
Term Loan Amount (Portion of Increase)
U.S. Bank National Association
$44,518,576.66
$30,481,423.34
Regions Bank
$23,743,240.89
$16,256,759.11
SunTrust Bank
$17,807,430.66
$12,192,569.34
Royal Bank of Canada
$8,903,715.33
$6,096,284.67

























































                                                         


1 The amounts reflected for the Expansion Lenders in the table include a portion
of the Revolving Commitments and Term Loan reallocated to the Expansion Lenders
on the date hereof that will not be funded as new loans on the date hereof.



Annex 1 to Increase Agreement



--------------------------------------------------------------------------------








Annex 2
SCHEDULE 1.1
Lender Commitments
 
Lender
Revolving Commitment Amount
Revolving Percentage
Term Loan Commitment Amount
Term Loan Percentage
KeyBank National Association
$49,489,795.93
14.1399416900%
$25,510,204.07
12.7551020400%
PNC Bank, National Association
$54,438,775.51
15.5539358600%
$28,061,224.49
14.0306122500%
Wells Fargo Bank, National Association
$54,438,775.51
15.5539358600%
$28,061,224.49
14.0306122500%
U.S. Bank National Association
$44,518,576.66
12.7195933300%
$30,481,423.34
15.2407116700%
The Huntington National Bank
$32,993,197.28
9.4266277940%
$17,006,802.72
8.5034013610%
Capital One, National Association
$23,095,238.10
6.5986394560%
$11,904,761.90
5.9523809520%


Schedule 1.1



--------------------------------------------------------------------------------








Morgan Stanley Senior Funding, Inc.
$20,775,335.78
5.9358102220%
$14,224,664.22
7.1123321120%
Bank of the West
$19,795,918.37
5.6559766760%
$10,204,081.63
5.1020408160%
Regions Bank
$23,743,240.87
6.7837831100%
$16,256,759.13
8.1283795570%
SunTrust Bank
$17,807,430.66
5.0878373330%
$12,192,569.34
6.0962846680%
Royal Bank of Canada
$8,903,715.33
2.5439186660%
$6,096,284.67
3.0481423340%
TOTAL
$350,000,000.00
100%
$200,000,000.00
100%






Schedule 1.1

